                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION


VAN CHAN TRAN #A027-981-837              CASE NO. 6:18-CV-00756 SEC P

VERSUS                                   JUDGE JUNEAU

JEFFERSON B SESSIONS III ET              MAGISTRATE JUDGE WHITEHURST
AL


                                  JUDGMENT

        For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein, determining that the findings are correct under the

applicable law, and noting the absence of objections to the Report and

Recommendation in the record;

        IT IS ORDERED, ADJUDGED AND DECREED that Tran’s habeas

petition be DISMISSED AS MOOT.

                                         8th
        THUS DONE in Chambers on this _________          February
                                                day of ________________,

2019.



                                          Michael J. Juneau
                                          United States District Judge
